DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments to the specification, filed on July 18, 2022, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 4 and 18 have been considered and are persuasive. Rejections of claims 4 and 18 under 35 USC 112 have been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 1-12 and 15-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 102 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied reference Damnjanovic ‘397 Emb1 (US 2015/0098397, Embodiment 1, FIGS. 6 and 11A, para 76-79 and 91-92, “Damnjanovic ‘397 Emb1”) does not disclose "identifying a first slot, among a plurality of slots in a contention duration for sharing a band, allocated to the first operator" and "priority is determined according to at least one second signal which is detected before the first slot in the contention duration" (See Remarks, page 16, para 2). 
Applicant argues that Damnjanovic ‘397 Emb1 discloses priority determination through contention between base stations when a plurality of operators exist within a single base station, rather than disclosing: 1. identifying a specific slot allocated to each operator to determine priority and 2. identifying a specific slot allocated to a specific operator and transmitting a reservation signal in the specific slot to determine the priority within the contention section of each operator (See Remarks, page 15, para 3, page 16, para 1-3, page 17, para 1-2).
Examiner respectfully disagrees. Examiner notes that, in their arguments that Damnjanovic ‘397 Emb1 does not disclose "identifying a first slot, among a plurality of slots in a contention duration for sharing a band, allocated to the first operator" and "priority is determined according to at least one second signal which is detected before the first slot in the contention duration" of claim 1, the applicant cites paragraph [0075] of U.S. Pub. No. 2015/0098397. Examiner further notes that the applied reference Damnjanovic ‘397 Emb1 is defined as the First Embodiment of U.S. Pub. No. 2015/0098397, disclosed in FIGS. 6 and 11A, para [0076]-[0079], and para [0091]-[0092] of U.S. Pub. No. 2015/0098397 (See Office Action mailed on April 18, 2022). Moreover, examiner notes that Damnjanovic ‘397 Emb1 discloses “identifying a first slot, among a plurality of slots in a contention duration for sharing a band, allocated to the first operator” (FIG. 6, para 76; eNB of a first operator transmits a channel usage beacon signal (CUBS) during a slot 630 among a plurality of slots in a contention duration that is period 9, after the eNB wins contention for a radio frequency spectrum band, where the band is shared by a plurality of operators; thus, the eNB of the first operator identifies a slot among a plurality of slots in a contention duration, for sharing the band) and “determining occupancy of the band in an access duration, based on a priority of the first operator, wherein the priority is determined according to at least one second signal which is detected before the first slot in the contention duration” (FIG. 6, para 76; eNB of a first operator conducts a first downlink CCA procedure 625 during a contention duration that is period 9, immediately prior to the start of transmission period 605-1; the eNB conducts the CCA procedure to determine whether a second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; the CCA procedure is performed before transmission of the CUBS; thus, the eNB determines whether the first operator has priority to transmit in the shared band during the transmission period, wherein the priority is determined according to whether the second operator’s signal is detected during the contention duration, before the CUBS is transmitted in the contention duration).
B. § 102 rejection of claims 11 and 15
Regarding claims 11 and 15, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 11 and 15.
C. § 102 and § 103 rejections of claims 2-10, 12, and 16-20
Regarding claims 2-10, 12, and 16-20, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 11, and 15. Relevant limitations claimed in amended claims 1, 11, and 15 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-10, 12, and 16-20.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1-3, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damnjanovic ‘397 Emb1 (US 2015/0098397, Embodiment 1, FIGS. 6 and 11A, para 76-79 and 91-92, “Damnjanovic ‘397 Emb1”).
Regarding claims 1 and 15, Damnjanovic ‘397 Emb1 discloses an apparatus in a wireless communication system (FIG. 11A, para 91; base station 1105), the apparatus comprising: 
at least one transceiver (FIG. 11A, para 91; receiver module 1110 and transmitter module   1130); and 
at least one processor operably coupled to the at least one transceiver (FIG. 11A, para 91-92; clear channel assessment (CCA) module 1120, implemented as a processor) and configured to: 
identify a first slot, among a plurality of slots in a contention duration, for sharing a band allocated to a first operator (FIG. 6, para 76; eNB of a first operator transmits a channel usage beacon signal (CUBS) during a slot 630 among a plurality of slots in a contention duration that is period 9, after the eNB wins contention for a radio frequency spectrum band, where the band is shared by a plurality of operators; thus, the eNB of the first operator identifies a slot among a plurality of slots in a contention duration, for sharing the band);
transmit a first signal during the first slot (FIG. 6, para 76; eNB of a first operator transmits a channel usage beacon signal (CUBS) during a slot 630 in a contention duration that is period 9, after the eNB wins contention for a shared band); and 
determine occupancy of the band in an access duration, based on a priority of the first operator, wherein the priority is determined according to at least one second signal which is detected before the first slot in the contention duration (FIG. 6, para 76; eNB of a first operator conducts a first downlink CCA procedure 625 during a contention duration that is period 9, immediately prior to the start of transmission period 605-1; the eNB conducts the CCA procedure to determine whether a second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; the CCA procedure is performed before transmission of the CUBS; thus, the eNB determines whether the first operator has priority to transmit in the shared band during the transmission period, wherein the priority is determined according to whether the second operator’s signal is detected during the contention duration, before the CUBS is transmitted in the contention duration).
Regarding claims 2 and 16, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claims 1 and 15, respectively, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches wherein the at least one processor is further configured to determine the priority based on a number of the at least one second signal (FIG. 6, para 76; eNB of a first operator conducts a first downlink CCA procedure 625 during a contention duration that is period 9, immediately prior to the start of transmission period 605-1; the eNB conducts the CCA procedure to determine whether a second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; the CCA procedure is performed before transmission of the CUBS; thus, the eNB determines the first operator’s priority to transmit in the shared band based on the detection of signal transmission by one other operator that is the second operator), and
wherein the at least one second signal is transmitted by another operator different from the first operator (FIG. 6, para 76; wherein the CUBS is transmitted by the first operator and the second operator’s signal is transmitted by the second operator).
Regarding claims 3 and 17, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claims 2 and 16, respectively, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches wherein, to determine the priority, the at least one processor is further configured to: when the at least one second signal is not detected, determine the priority to a highest priority (FIG. 6, para 76; eNB of a first operator conducts a first downlink CCA procedure 625 during a contention duration that is period 9, immediately prior to the start of transmission period 605-1; the eNB conducts the CCA procedure to determine whether a second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; thus, when the eNB does not detect transmission of a signal that is the second operator’s signal, the eNB determines that it has priority to transmit the first operator’s signal over the priority of second operator signal transmission; therefore, when the eNB does not detect transmission of a signal that is the second operator’s signal, the eNB determines that it has the highest priority to transmit the first operator’s signal); and 
when the number of the at least one second signal is N (N is a positive integer), determine the priority to an N+1-th priority (FIG. 6, para 76; eNB of a first operator conducts a first downlink CCA procedure 625 during a contention duration that is period 9, immediately prior to the start of transmission period 605-1; the eNB conducts the CCA procedure to determine whether a second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; thus, when the eNB does not detect transmission of a signal that is the second operator’s signal, the eNB determines that it has priority to transmit the first operator’s signal over the priority of second operator signal transmission; therefore, when the eNB does not detect transmission of a signal that is the second operator’s signal, where the number of the second operator signal is N=1, the eNB determines that it has the highest priority to transmit the first operator’s signal, where the highest priority is N+1=2).
Regarding claim 10, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches wherein each of the first signal and the at least one second signal is a reservation signal (FIG. 6, para 76; eNB of the first operator conducts the CCA procedure to determine whether the second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; eNB of the first operator transmits a channel usage beacon signal (CUBS) after the eNB wins contention for a shared band; thus, the first signal that is the channel usage beacon signal (CUBS), when transmitted, and the second operator’s signal, when transmitted, are both reservation signals that indicate use of the shared band by either the first operator or the second operator), and
wherein the band is an unlicensed band (para 2; the band is an unlicensed band).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘397 Emb1, in view of Pantelidou ‘505 (US 2014/0153505, “Pantelidou ‘505”).
Regarding claims 4 and 18, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claims 3 and 17, respectively, as outlined above.
However, Damnjanovic ‘397 Emb1 does not specifically disclose wherein, to determine the occupancy of the band, the at least one processor is further configured to: when N number of end signals are detected, determine occupancy of the band by the first operator in the access duration, and wherein an end signal indicates that an occupancy of the band by an operator ends.
Pantelidou ‘505 teaches wherein, to determine the occupancy of the band, the at least one processor is further configured to: 
when N number of end signals are detected, determine occupancy of the band by the first operator in the access duration (para 4, 7, 19, 21, 29, 54; in case of a wireless network operation in a sub 1-GHz band, transmission of a contention-free end (CF-End) message from a STA triggers downlink transmission from an AP, during a remaining slot period; thus, when the AP detects the CF-End message, the AP determines to transmit in the band during the remaining slot period), and 
wherein an end signal indicates that an occupancy of the band by an operator ends (para 4, 7, 19, 21, 29, 54; the CF-End message indicates that the STA has no data to send during restricted access window (RAW) operation in the sub 1-GHz band).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic ‘397 Emb1’s apparatus in a wireless communication system that determines occupancy of a band in an access duration based operator priority, to include Pantelidou ‘505’s AP that detects the CF-End message, and determines to transmit in the band during the remaining slot period. The motivation for doing so would have been to provide a method for generating and transmitting a control message frame comprising a signal field (SIG) to instruct the end of a contention-free period (Pantelidou ‘505, para 29).
10.	Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘397 Emb1, in view of Damnjanovic ‘397 Emb2 (US 2015/0098397, Embodiment 2, FIG. 5, para 74-75, “Damnjanovic ‘397 Emb2”), and further in view of Zheng ‘734 (US 2008/0002734, “Zheng ‘734”).
Regarding claims 5 and 19, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claims 1 and 15, respectively, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches identify the first slot regarding the first operator in the first contention range (FIG. 6, para 76; eNB of the first operator transmits the CUBS during the slot 630 in the contention duration that is period 9, after the eNB wins contention for a shared band; thus, the eNB of the first operator identifies the slot 630 regarding the first operator in the contention duration that is period 9).
However, Damnjanovic ‘397 Emb1 does not specifically disclose wherein the at least one processor is further configured to: determine a first contention range among the plurality of slots of the contention duration.
Damnjanovic ‘397 Emb2 teaches wherein the at least one processor is further configured to: 
determine a first contention range among the plurality of slots of the contention duration (FIG. 5, para 75; S’ subframe 520 includes multiple downlink CCA (DCCA) intervals; thus, when CCA is performed, a DCCA interval is determined among a plurality of DCCA intervals in the S’ subframe; therefore, a contention range that is the determined DCCA interval is determined among a plurality of slots that are the plurality of DCCA intervals, in the contention duration that is the S’ subframe).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic ‘397 Emb1’s apparatus in a wireless communication system, to include Damnjanovic ‘397 Emb2’s S’ subframe that includes multiple downlink CCA (DCCA) intervals. The motivation for doing so would have been to address the need for coordinated access to unlicensed radio frequency spectrum band (Damnjanovic ‘397 Emb2, para 5).
However, Damnjanovic ‘397 Emb1 in combination with Damnjanovic ‘397 Emb2 does not specifically disclose wherein the first contention range is determined based on a resource occupancy rate of the first operator regarding the band.
Zheng ‘734 teaches wherein the first contention range is determined based on a resource occupancy rate of the first operator regarding the band (para 4 and 48; size of contention windows of different levels is determined based on traffic load of a wireless node).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus in a wireless communication system of Damnjanovic ‘397 Emb1 and Damnjanovic ‘397 Emb2, to include Zheng ‘734’s size of contention windows of different levels that is determined based on traffic load of a wireless node. The motivation for doing so would have been to address contention window management in a relay network (Zheng ‘734, para 5).
Regarding claims 6 and 20, Damnjanovic ‘397 Emb1 in combination with Damnjanovic ‘397 Emb2 and Zheng ‘734 discloses all the limitations with respect to claims 5 and 19, respectively, as outlined above.
Further, Zheng ‘734 teaches wherein the resource occupancy rate is determined based on a size of a traffic load of a base station, a number of operators for sharing the band, and a channel state related to the base station (para 4, 48, 50, and 64; contention window size is determined based on traffic load of a wireless node, number of users, and collision history on the uplink channel, where traffic is sent using transmission opportunity resources in the contention window).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus in a wireless communication system of Damnjanovic ‘397 Emb1, Damnjanovic ‘397 Emb2, and Zheng ‘734, to further include Zheng ‘734’s contention window size that is determined based on traffic load of a wireless node, number of users, and collision history on the uplink channel. The motivation for doing so would have been to address contention window management in a relay network (Zheng ‘734, para 5).
11.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘397 Emb1, in view of Ito ‘380 (US 2016/0007380, “Ito ‘380”), further in view of Zheng ‘734, and further in view of Ryu ‘309 (US 2017/0303309, “Ryu ‘309”).
Regarding claim 7, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches further comprising a frame comprising the contention duration and the access duration (FIG. 6, para 76; each frame includes an access duration that is a transmission period  605-1, 605-2, and 605-3, and a contention duration during which DCCA is performed).
Although, Damnjanovic ‘397 Emb1 teaches further comprising a frame comprising the contention duration and the access duration, Damnjanovic ‘397 Emb1 does not specifically disclose receiving duration information regarding a frame.
Ito ‘380 teaches receiving duration information regarding a frame (para 132; frame length information is received).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic ‘397 Emb1’s method of a base station of a first operator in a wireless communication system, to include Ito ‘380’s received frame length information. The motivation for doing so would have been to address the difficulty to modulate a desired data sequence into frame lengths for transmission in the CSMA/CA wireless standard (Ito ‘380, para 5).
However, Damnjanovic ‘397 Emb1 in combination with Ito ‘380 does not specifically disclose wherein a length of the contention duration are determined based on a number of operators for sharing the band.
Zheng ‘734 teaches wherein a length of the contention duration are determined based on a number of operators for sharing the band (para 4 and 48; size of contention windows of different levels is determined based on the number of users, where the contention windows are used for requesting band access).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of a base station of a first operator in a wireless communication system of Damnjanovic ‘397 Emb1 and Ito ‘380, to include Zheng ‘734’s size of contention windows of different levels that is determined based on traffic load of a wireless node, number of users, and collision history on the uplink channel. The motivation for doing so would have been to address contention window management in a relay network (Zheng ‘734, para 5).
Although, Damnjanovic ‘397 Emb1 in combination with Ito ‘380 and Zheng ‘734 discloses wherein a length of the contention duration are determined based on a number of operators for sharing the band, Damnjanovic ‘397 Emb1 in combination with Ito ‘380 and Zheng ‘734 does not specifically disclose wherein a length of the access duration are determined based on a number of operators for sharing the band.
Ryu ‘309 teaches wherein a length of the access duration are determined based on a number of operators for sharing the band (para 70, 73, and 75; in case of downlink multi-user (MU) transmission, AP acquires individual STA transmission opportunity (TXOP) sequentially; thus, the length of the overall TXOP for the multiple users is based on the number of STAs).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of a base station of a first operator in a wireless communication system of Damnjanovic ‘397 Emb1, Ito ‘380, and Zheng ‘734, to include Ryu ‘309’s AP that acquires individual STA transmission opportunity (TXOP) sequentially. The motivation for doing so would have been to address the unsuitability of the RTS/CTS frame exchange in an uplink multi-user environment (Ryu ‘309, para 8).
Regarding claim 8, Damnjanovic ‘397 Emb1 in combination with Ito ‘380, Zheng ‘734, and Ryu ‘309 discloses all the limitations with respect to claim 7, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches further comprising:
transmitting a first notification signal in a last slot of a contention duration of an initial frame which is before the frame (FIG. 6, para 76; eNB of the first operator transmits the CUBS during the last slot 630 in a contention duration that is period 9, after winning contention, before the frame that contains transmission period 605-1); and
transmitting a second notification signal in a last symbol of an access duration of the initial frame (FIG. 6, para 76-79; eNB of the first operator transmits the CUBS in the last symbol of transmission period 605-2, after losing contention at the end of transmission period 605-1 and winning contention in transmission period 605-2).
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘397 Emb1, in view of Dahlman ‘222 (US 2015/0327222, “Dahlman ‘222”).
Regarding claim 9, Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches further comprising:
transmitting a start signal in response to the occupancy of the band being determined (FIG. 6, para 76; eNB of the first operator transmits the channel usage beacon signal (CUBS) after the eNB wins contention for the shared band); and
transmitting downlink traffic to the terminal in the access duration after transmitting the start signal (FIG. 6, para 77; if the downlink CCA procedure indicates the band is available for transmission, the eNB transmits on the downlink during the transmission period).
Although, Damnjanovic ‘397 Emb1 discloses transmitting a start signal in response to the occupancy of the band being determined, Damnjanovic ‘397 Emb1 does not specifically disclose transmitting a start signal to a terminal.
Dahlman ‘222 teaches transmitting a start signal to a terminal (para 25; base station transmits an initiating signal to a mobile station).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic ‘397 Emb1’s method of a base station of a first operator in a wireless communication system, to include Dahlman ‘222’s base station transmits an initiating signal to a mobile station. The motivation for doing so would have been to address the high signaling overhead for managing sounding signal transmissions from a plurality of terminals (Dahlman ‘222, para 9).
13.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman ‘222, in view of Damnjanovic ‘397 Emb1.
Regarding claim 11, Dahlman ‘222 teaches discloses a method of a terminal in a wireless communication system (FIG. 4, para 21; mobile station 18 communicates with a base station 16 in a wireless communication network), the method comprising:
when receiving a start signal transmitted from the base station in an access duration (FIGS. 4 and 7, para 25 and 38; mobile station receives an initiating signal from a base station during a period for initiating sounding signal transmission by the mobile station), 
communicating with the base station through the band (FIG. 4, para 9 and 21; mobile station communicates with the base station in a frequency domain bandwidth).
However, Dahlman ‘222 does not specifically disclose receiving a first signal in a first slot from a base station of a first operator among a plurality of slots in a contention duration for sharing a band; and wherein the first slot is related to the first operator among the plurality of slots in the contention duration for sharing the band, wherein the start signal is transmitted based on the first operator among at least one operator sharing the band.
Damnjanovic ‘397 Emb1 teaches receiving a first signal in a first slot from a base station of a first operator among a plurality of slots in a contention duration for sharing a band (FIG. 6, para 76; eNB of a first operator transmits a channel usage beacon signal (CUBS) during a slot 630 among a plurality of slots in a contention duration that is period 9, after the eNB wins contention for a radio frequency spectrum band, where the band is shared by a plurality of operators); and
wherein the first slot is related to the first operator among the plurality of slots in the contention duration for sharing the band (FIG. 6, para 76; eNB of a first operator transmits a channel usage beacon signal (CUBS) during a slot 630 among a plurality of slots in a contention duration that is period 9, after the eNB wins contention for a radio frequency spectrum band, where the band is shared by a plurality of operators), and
wherein the start signal is transmitted based on the first operator among at least one operator sharing the band (FIG. 6, para 76; eNB of a first operator transmits a channel usage beacon signal (CUBS) during a slot 630 among a plurality of slots in a contention duration that is period 9, after the eNB wins contention for a radio frequency spectrum band, where the band is shared by a plurality of operators).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dahlman ‘222’s method of a terminal in a wireless communication system where a start signal is transmitted based on operator priority, to include Damnjanovic ‘397 Emb1’s CUBS that is received from the eNB of the first operator in the contention duration. The motivation for doing so would have been to address the need for coordinated access to unlicensed radio frequency spectrum band (Damnjanovic ‘397 Emb1, para 5).
Regarding claim 12, Dahlman ‘222 in combination with Damnjanovic ‘397 Emb1 discloses all the limitations with respect to claim 11, as outlined above.
Further, Damnjanovic ‘397 Emb1 teaches wherein a priority of the first operator is determined according to at least one second signal which is detected by the base station before the first signal in the contention duration (FIG. 6, para 76; eNB of a first operator conducts a first downlink CCA procedure 625 during a contention duration that is period 9, immediately prior to the start of transmission period 605-1; the eNB conducts the CCA procedure to determine whether a second operator is transmitting a signal during the contention duration, where the second operator’s signal transmission would prohibit the first operator to use the band shared by the two operators during the transmission period; the CCA procedure is performed before transmission of the CUBS; thus, the eNB determines whether the first operator has priority to transmit in the shared band during the transmission period, wherein the priority is determined according to whether the second operator’s signal is detected during the contention duration, before the CUBS is transmitted in the contention duration), and
wherein the access duration is a duration for transmitting traffic through the band according to the priority determined in the contention duration (FIG. 6, para 76-77; if the downlink CCA procedure performed during the contention duration indicates the band is available for transmission, the eNB transmits on the downlink during the transmission period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of a terminal in a wireless communication system of Dahlman ‘222 and Damnjanovic ‘397 Emb1, to further include Damnjanovic ‘397 Emb1’s eNB that transmits on the downlink during the transmission period, if the downlink CCA procedure performed during the contention duration indicates the band is available for transmission. The motivation for doing so would have been to address the need for coordinated access to unlicensed radio frequency spectrum band (Damnjanovic ‘397 Emb1, para 5).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474